OPINION OF THE COURT
Memorandum.
Judgment unanimously reversed without costs, plaintiffs *329cross motion for summary judgment denied and matter remanded to the court below for all further proceedings.
Plaintiff alleged in her affidavit that all bills for her services were sent to defendant and paid for on the defendant firm’s own checks. However, at best, this presents a question of fact as to whether the attorneys assumed responsibility for payment (Urban Ct. Reporting v Davis, 158 AD2d 401).
Ingrassia, J. P., Palella and Levitt, JJ., concur.